74 So.3d 1093 (2011)
John Allen HILL, Appellant,
v.
Lucinda McCoy HILL, Appellee.
No. 3D09-590.
District Court of Appeal of Florida, Third District.
July 27, 2011.
Rehearing Denied September 21, 2011.
Flora Jackson-Holmes, for appellant.
Michael J. Alman (Fort Lauderdale), for appellee.
Before RAMIREZ, CORTIÑAS and ROTHENBERG, JJ.


*1094 ON MOTION FOR REHEARING

PER CURIAM.
The Opinion filed in this cause, on March 2, 2011, is hereby withdrawn and this Opinion is substituted in its stead.
Affirmed. See Epicor Software Corp. v. Coopers & Clarke, Inc., 928 So.2d 1249 (Fla. 3d DCA 2006).